REL:    08/29/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




           SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014

                         _________________________

                      1131077, 1131081, and 1131082
                        _________________________

                                Ex parte V.S.T.

                     PETITIONS FOR WRIT OF CERTIORARI
                       TO THE COURT OF CIVIL APPEALS

                                (In re:        V.S.T.

                                          v.

                                 R.W. and B.W.)

        (Bessemer Probate Court, No. 50041554, No. 50041555,
                          and No. 50041556;
       Court of Civil Appeals, 2130112, 2130113, and 2130114)


WISE, Justice.
1131077, 1131081, and 1131082

    1131077   --   WRIT DENIED.     NO OPINION.

    1131081   --   WRIT DENIED.     NO OPINION.

    1131082   --   WRIT DENIED.     NO OPINION.


    Stuart, Bolin, Main, and Bryan, JJ., concur.

    Moore, C.J., and Parker and Murdock, JJ., dissent.




                                2
1131077, 1131081, and 1131082

MURDOCK, Justice (dissenting).

    The Court of Civil Appeals dismissed all of these appeals

as untimely.   It appears that a final judgment was entered in

V.S.T.'s favor in a collateral action under § 26-10A-25(d),

Ala. Code 1975; that she then filed a timely postjudgment

motion pursuant to Rule 59, Ala. R. Civ. P.; and that she

timely appealed within 42 days of the denial of that motion.

Also, I find the petitions before us sufficiently compliant

with the requirements of Rule 39, Ala. R. App. P. I therefore

dissent from the Court's decision refusing to consider the

petitions.




                                3